Citation Nr: 1045555	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-02 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
knee disability.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO rating decision that, in 
pertinent part, denied an increase in a longstanding 10 percent 
rating (under Diagnostic Code (DC) 5260, for rating limitation of 
motion on flexion) the Veteran was receiving for a right knee 
disability (chondromalacia of the patella with osteoarthritis).  

By way of a December 2005 decision, the RO increased the rating 
for the Veteran's service-connected right knee disability, 
effective February 9, 2004, to 20 percent (under hyphenated DC 
5260-5258, which includes contemplation of locking and problems 
associated with cartilage damage or loss).  Since that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In July 2008, the Board remanded this appeal to schedule the 
Veteran for a Travel Board hearing at the RO.  The Veteran 
subsequently canceled that hearing.  In May 2009, the Board 
remanded this appeal for further development.  


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in 
October 2009 pertaining to her claim for an increase in a 20 
percent rating for a right knee disability and she has not 
provided good cause for her failure to report.  


CONCLUSION OF LAW

The claim for an increase in a 20 percent rating for a right knee 
disability must be denied due to failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2009).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to these claims.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the Veteran in 
proceeding with the adjudication of his claims.  

Additionally, the Board points out that VA attempted to schedule 
the Veteran for a VA examination in relation to this claim.  The 
Board notes, however, that she failed to report for the 
examination.  See 38 C.F.R. § 3.655; See also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Therefore, a remand for additional 
notification or for another attempt to schedule an examination 
would serve no useful purpose.  

Analysis

Regulations provide that veterans have an obligation to report 
for VA examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, an increased rating 
claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke 
v. Gober, 10 Vet. App. 396 (1997).  

In an October 2004 decision, the RO, in pertinent part, denied an 
increase in a longstanding 10 percent rating for a right knee 
disability (chondromalacia of the patella with osteoarthritis).  

A December 2005 RO decision increased the rating for the 
Veteran's service-connected right knee disability to 20 percent, 
effective February 9, 2004

In July 2008, the Board remanded this appeal to schedule the 
Veteran for a Travel Board hearing at the RO.  The Veteran 
subsequently canceled that hearing.  

In May 2009, the Board remanded this appeal for further 
development, to include scheduling the Veteran for a VA 
examination.  The Board specifically notified the Veteran that 
the provisions of 38 C.F.R. § 3.655 address the consequences of a 
claimant's failure to attend scheduled medical examinations.  The 
Board indicated that 38 C.F.R. § 3.655 provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with a claim for increase, the claim shall be denied.  

In a September 2009 letter sent to her last address of record in 
Santa Barbara, California (as well as to her earlier address of 
record in Centralia, Illinois), the Veteran was notified that a 
VA examination would be scheduled in connection with her claim 
for an increase in a 20 percent rating for her right knee 
disability.  

In an October 2009 letter sent to her last address of record in 
Santa Barbara, California, the Veteran was informed that she 
failed to report for a VA examination scheduled in October 2009.  
The Veteran did not respond to the October 2009 correspondence.  

In October 2009, the West Los Angeles, VA Medical Center notified 
the Board that the Veteran had failed to report for the VA 
examination scheduled in October 2009.  The Veteran has never 
responded with a willingness to report for such examination.  The 
Board notes that the September 2009 notice of the scheduled 
examination was originally sent to the Veteran's address in 
Centralia, Illinois.  The Board observes, however, that there is 
a specific notation in the record that such notice was also sent 
to the Veteran's last address of record in Santa Barbara, 
California.  The Board observes, therefore, that there is also no 
indication in the record that the September 2009 notice of the 
scheduled examination was sent to an improper address.  
Therefore, the Board finds that additional efforts to schedule an 
examination would be futile.  In the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet.App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992)).  
Notification for VA purposes is written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q).  

After a review of the claims file, the Board concludes that it 
has no choice but to deny the Veteran's claim due to failure, 
without good cause, to report for the October 2009 VA 
examination.  38 C.F.R. § 3.655.  Since that time, the Veteran 
has failed to furnish any explanation for her absence from the 
examination.  The duty to assist is not a one-way street, and the 
Veteran has failed to cooperate in developing her claim.  See 
Wood v Derwinski, 1 Vet.App. 190, 193 (1991).  

In as much as the Veteran, without good cause, failed to report 
for a VA examination scheduled in conjunction with her claim for 
an increase in a 20 percent rating for a right knee disability, 
the claim must be denied.  38 C.F.R. § 3.655.  This is a case 
where the law is dispositive. Therefore, the Board must deny this 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An increased rating for a right knee disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


